UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6005



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


JONATHON CRAIG SINGLETON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:05-cr-00030-jpj-pms-2)


Submitted:    September 30, 2008            Decided:   October 20, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathon Craig Singleton, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jonathon Craig Singleton appeals the district court’s

order   denying   his   motion   to   amend   his   fine   payment   schedule

pursuant to 18 U.S.C. § 3572(d)(3) (2000).            We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.            See United States v.

Singleton, No. 1:05-cr-00030-jpj-pms-2 (W.D. Va. Oct. 19, 2007).

We   dispense   with    oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2